che 2:20-cv-00012-JRS-MJD Document 13 Filed 01/30/20 Page 1 of 3 PagelD #: 94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UO NITED Ss TATES _\ Dosw _[ [ ouey EILED
Som RTT of EA.
“Vena. nore Dawestos Al x st LERKS. oFFice __
Mec chy S. ase Resa; |
Be
Dedede Ns,’ 8 30-ev-OWY-VS- MIO _

 

 

Blas da

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

whats, Ca CH ta Se SOS
“Ne cle reoson Side abibiorer bins \Na wnctior oa On
| 2iner9 om bes is be Conlin tinct Vine Cove umbentronella pate 9

 

 

' wich iaiks.on over ak penton, 4 special teh Preacue

   

 

 

 

 

 

   

Lak , AOU Si ‘KG ( Aags), on nay, Deseudger SA, |

 

 

 

Nes abenticposdh Eales A Were al 2 GAD (hen

 

Wrte nenetnlens Cragin, A\e Nur wellers paisa re ore wade

 

OWera a ekures

 

Th Qdatiows rose ally res vest Wa We. Goce cankeom Wade

 

 

 
ase 2:20-cv-00012-JRS-MJD Document 13 Filed 1/30/20 Page 2 of 3 PagelD #: 95

 

% ON \py Ar esmerttoank CMO Cnc ain ( Dlewe gee oglu vo
A \verchs wt 3 4AM ond decks Vee healed schedule Sethe

 

[ely Nieaton al \\a Marion,

 

“Te Cou RS yeh te TEcQve, \\e Qekrbimer’ eoteg: Qreandus

 

camarye Aca, Watton y os We pabskioner eipeests C. \neceing WN OW

 

Qnoraencn \aeal® cur) wares We tele peti mt VERAVA. ble

 

‘reir rapes Ay We Coteerber We respi Ls pense the

 

 

 

 
   

 

   

Teck eA GR SOMA ey te gee he <E, Sa

 

G4, Te gatinen web. spell \Ane be Kaw Se ke Covet

 

recewek \nis Awe Ne\\er— CYs) (wep cause ar hes Vor he

 

iach se on Se patina ends hatte oan So eredetea(s)

 

\s oe _

 

 

 

Ye ple AN ates eal \ \nepelbe al RA 4GA® |
Tels eg Ede NN-AZ cA Wy monary Cock Se ache thy

 

ae We Cant Yo yas Vat o.com Ve diel read

 

vee oe wabadt COS2s Qh NWR catwnue Ne. € On 2or Ly We Cac

 

 

WS & gi Begum to Q reveed AYt \\nan Ma gok tour reget lly.

 

 

Th mcd Oia ole soe Banh Welk SA Ans,

 

 

 

inn ok onder Coshre Ue Dai An 2: 28. Corr).
“The paittiner dso ass Exlubit ete os ott 2 AD them | ol

 

ye iastak pelalion o- SAL MSS, SA East A,

 

 

g°

 

 

 

(NG, ROB

 

 

SEC

 

 
Clase 2:20-cv-00012-JRS-MJD Document 13 Filed 01/30/20 Page 3 of 3 PagelD #: 96

 

 

 

 

| Reseed, BA Gursuet bn be “Asomilee ale a
Youn, " Lik, “4E7 OS. XL EDs ba mallee he. Cour
OW é Ma SOY roto K 2
Koda US. van lbgade te MSS, \albealer , the
CSA sak ok moh on Sone Serserss AMS, SAS
| yi A
0 Media Se Side.

  
  
 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rege

 

 

 

 

 

ab |
